Citation Nr: 1336359	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  06-23 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating for residuals of a distal fibula fracture of the right ankle in excess of 10 percent prior to October 14, 2009, and in excess of 20 percent thereafter.

2.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

3.  Entitlement to an initial compensable rating for tinea pedis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1984 to January 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Muskogee, Oklahoma currently has jurisdiction over the appeal. 

In October 2006, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

In January 2010, the RO increased the disability evaluation for residuals of a distal fibula fracture of the right ankle to 10 percent disabling, effective February 1, 2005, and to 20 percent disabling, effective October 14, 2009.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore this issue remains before the Board on appeal.

The Board remanded the claims for further evidentiary development in July 2009, October 2010, and August 2012.  Unfortunately, current circumstances require additional remand with regard to the claims for entitlement to initial compensable ratings for pseudofolliculitis barbae and tinea pedis.  Those issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 14, 2009, the Veteran's right ankle disability was manifested by pain and no more than moderate limitation of motion.
2.  Since October 14, 2009, the Veteran's right ankle disability has been manifested by pain and marked limitation of motion.


CONCLUSIONS OF LAW

1.  Prior to October 14, 2009, the criteria for an initial rating in excess of 10 percent for residuals of a distal fibula fracture of the right ankle have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5271 (2013).

2.  Since October 14, 2009, the criteria for a rating in excess of 20 percent for residuals of a distal fibula fracture of the right ankle have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5271 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In September 2004, the AOJ sent a letter to the Veteran providing notice required for his original claim of service connection for a right ankle disability.  Service connection was subsequently granted, and the Veteran appealed the rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative has alleged such prejudice.  Regardless, the Veteran received notification as to the evidentiary requirements necessary to establish a disability rating and earlier effective date in August 2007, and the claim was subsequently readjudicated in the December 2011 and January 2013 supplemental statements of the case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  In all, the duty to notify has been met. 

VA has also done everything reasonably possible to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims folders contain the Veteran's service treatment records, as well as post-service reports of VA treatment.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

Further, the Board is satisfied that here was substantial compliance with its prior remand directives, in that the Veteran was afforded a VA joints examination and updated VA outpatient records were secured.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, the Board finds that the 2004 and 2009 VA examination reports of record are adequate for evaluation purposes because they thoroughly and accurately portray the extent of the Veteran's disability.  The examinations were conducted after a review of relevant medical records and with a history obtained from the Veteran.  Additionally, appropriate physical examination was performed, to include relevant diagnostic testing.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In all, the duty to assist has also been met.  



Analysis

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's residuals of a distal fibula fracture of the right ankle are rated as 10 percent disabling prior to October 14, 2009 and as 20 percent disabling thereafter under Diagnostic Code 5271.  Under that diagnostic code, moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

The Veteran was afforded a predischarge VA examination in October 2004.  At that time, he had subjective complaints of continued soreness.  He denied using any assistive device, but he did use an over-the-counter sleeve for improvement of stability.  The Veteran was able to walk on his heels and toes, although walking on his heels caused some discomfort.  Upon physical examination, range of motion on the right ankle was dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Upon repetitive use, "no real change in range of motion or pain was elicited."  Hence, he had no additional loss of motion with repeated testing.  There was some discomfort to palpation of the lateral aspect of his right ankle.  The examiner noted an impression of status post fibular fracture, resolved, and recurrent right ankle sprains with easy sprainability with essentially normal examination with minimal functional impairment.  

The Veteran was afforded another VA examination in October 2009.  At that time, the Veteran had subjective complaints of pain deep in the ankle on a regular basis.  He also reported using no assistive devices and presented with a normal gait.  Range of motion on the right ankle was dorsiflexion to 15 degrees and plantar flexion to 40 degrees.  There was no evidence of pain with active motion.  Upon repetitive use, the range of motion was additionally limited by 10 degrees due to pain, with flexion to 30 degrees with pain beginning at 20 degrees.  The examiner further noted that mobility is estimated to be decreased by 5 degrees each in dorsiflexion and plantar flexion.  She further opined that during flare ups the Veteran experiences increased inflammation and symptoms in his ankles that expresses itself as decreased mobility and endurance.  Decreased mobility was reportedly due to an increase in joint inflammation.  The examiner also noted tenderness, but no instability of the right ankle.  X-rays revealed mild degenerative changes in the midfoot and enthesopathy (abnormality at a tendon attachment) at the attachment of the Achilles' tendon.  There was no ankylosis.  The Veteran's diagnosis was status post distal fibula fracture, right ankle.  

To receive a rating in excess of 10 percent prior to October 14, 2009 based on limitation of motion, the evidence would need to reflect that the Veteran had marked limitation of right ankle motion as opposed to moderate limitation of motion.  See 38 C.F.R. § 4.71a , Diagnostic Code 5271.  Range of motion of the right ankle during this time was measured during the October 2004 examination and was within normal limits.  Such range of motion is better described as moderate than marked.  As the evidence more closely resembles moderate limitation of motion than marked limitation of motion, a rating in excess of 10 percent is not warranted prior to October 14, 2009 based on limitation of motion.  See id.; see also 38 C.F.R. § 4.7. 

Even considering the Veteran's subjective complaints of pain (see, e.g., VA treatment report dated in August 2006), the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of 10 percent prior to October 14, 2009.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59. 

As of October 14, 2009, the Veteran is receiving the maximum schedular rating based on limitation of motion of the ankle-20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Since the Veteran already receives the maximum disability rating available for limited motion of the right ankle since October 14, 2009, it is not necessary to consider the functional loss due to pain and weakness on motion as of that date.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).

The Veteran could receive a rating higher than 20 percent for the right ankle with ankylosis of the ankle in a certain degree of plantar flexion or dorsiflexion or with certain deformities.  See id., Diagnostic Code 5270.  A deformity is not shown in the medical records or alleged by the Veteran.  In fact, during the October 2009 VA examination it was specifically noted that there was no evidence of ankylosis. Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  The medical records clearly demonstrate that while motion of the Veteran's right ankle may be limited at times, some range of motion is present.  Thus, it cannot be concluded that the Veteran has ankylosis of the right ankle. 

The Board acknowledges that the Veteran reported use of an over-the-counter sleeve to improve right ankle stability in October 2004, the examiner found no evidence of right ankle instability upon examination.  He thereafter denied right ankle instability in October 2009, and the right ankle was stable on examination at that time. 

On all occasions where the right ankle has been tested for instability, the ankle was reportedly stable.  The Board is affording more probative weight to the findings after ankle stability testing by medical professionals than the Veteran's reports of occasional stability issues.  As such, a separate or higher rating is not warranted based on right ankle instability. 

The Board has also considered whether higher ratings could be assigned based on another diagnostic code but finds no code that would allow for any higher rating. In this regard, the evidence does not support a finding that the Veteran has malunion of the os calcis or astragalus or has had astragalectomy.  For example, X-rays of the ankle have not revealed any malunion or removal of the talus bone (astragalectomy).  As such, higher ratings are not warranted based on malunion or astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5273, 5274. 

Accordingly, the Board finds that the preponderance of the evidence is against assignment of any higher disability rating at any point pertinent to this appeal. 
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  The Board has also considered whether the Veteran's right ankle disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating for residuals of a distal fibula fracture of the right ankle in excess of 10 percent prior to October 14, 2009, and in excess of 20 percent thereafter, is denied.


REMAND

The Veteran last underwent a VA examination of his skin in October 2009.  In a statement received in January 2012, he alleged that his face had been discolored and disfigured as a direct result of shaving.  A VA treatment record dated in December 2010 reflects that upon a follow-up examination for pseudofolliculitis barbae, the Veteran was noted to have a rash on his neck.  Specifically his left chin showed a few inflamed papules and the right lateral neck showed annular plaque with a sharp, elevated border and central hyperpigmentation.  The assessment at that time was PFB (pseudofolliculitis barbae) improved and neck: GA (granuloma annulare) vs. partially treated tinea vs. other.  A subsequent January 2011 VA treatment record indicates that the lesion injected on the left neck initially improved and that a new satellite area formed.  A hyperpigmented scaling patch with small macule superior on the left neck was noted on physical examination.  Assessment at that time included pseudofolliculitis barbae and "tinea fac[i]ei."  It is unclear if the tinea faciei should be considered as part and parcel of the service-connected pseudofolliculitis barbae.  
Additionally more recent VA treatment reports reflect that the Veteran is taking minocycline caplets for his pseudofolliculitis barbae.  As the severity of the pseudofolliculitis barbae appears to have increased since the last VA examination in October 2009, an additional evaluation is warranted to properly determine the present severity of the disability.  

Regarding the Veteran's claim for a compensable rating for tinea pedis, a January 2012 VA treatment report reflects additional disabilities of the feet including a wart and nail fungus.  The October 2009 VA examiner also noted that 2 years prior, the Veteran was treated with Lamisil pills when diagnosed with fungus in his toenails.  VA treatment records dated in 2006 and 2007 indicate diagnosis and treatment of onychomycosis.  However, it is unclear if the toenail fungus is part and parcel of his service-connected disability picture.  Such should be clarified on remand.

Additionally, updated VA outpatient treatment records should be associated with the claims folder upon remand.

The Board sincerely regrets the additional delay caused by this Remand.  However, this action is necessary to ensure that all due process is met.  Accordingly, these remaining issues are REMANDED for the following actions:

1.  Obtain the Veteran's VA outpatient treatment records from the Oklahoma City VAMC, dated from February 2012 to the present. 

2.  After any outstanding records have been associated with the claims file, arrange for a VA examination of the Veteran to ascertain the nature and severity of his pseudofolliculitis barbae.  To the extent practical, reasonable, and with the Veteran's cooperation, it is important that the examination be scheduled during an active stage of the disease.

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the examination results, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's pseudofolliculitis barbae.

In doing so, the examiner is asked to identify (a) whether identified tinea faciei is attributable to the Veteran's pseudofolliculitis barbae; and (b) an estimate, to the extent possible, of what percentages of the body and/or the exposed areas of the body are affected, including during a flare-up, by the Veteran's pseudofolliculitis barbae.  The examiner is further asked to identify the nature, frequency, and duration of any medication used to treat this condition during a 12-month period.  If the Veteran's medication(s) include a corticosteroid or other immunosuppressive drugs, the examiner is asked to specify whether that medication constitutes a systemic therapy.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Then arrange for a VA examination of the Veteran to ascertain the nature and severity of his tinea pedis.  To the extent practical, reasonable, and with the Veteran's cooperation, it is important that the examination be scheduled during an active stage of the disease.

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the examination results, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's tinea pedis.

In doing so, the examiner is asked to identify (a) whether onychomycosis is attributable to the Veteran's tinea pedis; and (b) an estimate, to the extent possible, of what percentages of the body and/or the exposed areas of the body are affected, including during a flare-up, by the Veteran's pseudofolliculitis barbae.  The examiner is further asked to identify the nature, frequency, and duration of any medication used to treat this condition during a 12-month period.  If the Veteran's medication(s) include a corticosteroid or other immunosuppressive drugs, the examiner is asked to specify whether that medication constitutes a systemic therapy.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Following the completion of the above, and any other development deemed necessary, readjudicate the claims for increased initial ratings for pseudofolliculitis barbae and tinea pedis.  Unless the benefits sought on appeal are granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


